 In the Matter of STEHLI & CO., INC.andTEXTILE WORKERS UNION OFLANCASTER, PENNSYLVANIA AND VICINITY, LOCAL #133, AFFILIATEDWITH THE TEXTILE WORKERS UNION OF AMERICA AND THE C. I.O..andTEXTILE WORKERS UNIT #1 OF THE NATIONAL LABOR LEAGUE, INC.,AND NATIONAL LABOR LEAGUE, INC., PARTIES TO THE CONTRACTCase No. C-1793.-Decided August 28, 1941Jurisdiction:textile weaving industry.Unfair LaborPracticesInterference,Restraint, and Coercwon:discriminatory application of contract"preferential clause" in laying off and rehiring non-members of company-dominated union.Company-Dominated Union:formation of by "old and trusted" employees whohad been officers of predecessor union found to be illegally formed in priordecision ;membership solicitation by representatives of management ; failureof employer to inform employees that predecessor union was illegal-support :signing contract with dominated union and checking off dues for it ; affordingjob preferences to members of company union.Remedial Orders:employer ordered to disestablish dominated organization;abrogation of contract with dominated organization ordered.Mr. Jack Davis,'forthe Board.Zimmerman, Myers & Kready, by Mr. S. R. ZimmermanandMr.B. M. Zimmerman,of Lancaster, Pa., for the respondent.Mr. W. Curtis Yerger,of Lancaster, Pa., for the Union.Mr.W. Hensel Brown,of Lancaster, Pa., for the Unit and theLeague.Mary M. Persinger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersUnion of Lancaster, Pennsylvania and Vicinity, Local #133, affiliatedwith the Textile Workers Union of America and the C. I. 0., hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Fourth Region (Phila-delphia, Pennsylvania), issued its complaint dated October 2, 1940,against Stehli & Co., Inc., Rossmere, Pennsylvania, herein called the35 N. L. R. B., No. 12.44 SfPEHLI& CO., INC.-45respondent, alleging that the respondent at its Rossmere, Pennsylvania,plant had engaged in and was engaging in unfair labor practices af-fecting commerce, within the meaning of Section 8 (1) and (2) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.With respect to the unfair labor practices, the complaint alleged,in substance, that the respondent (1) beginning about August 1937,dominated and interfered with the formation and administration ofIndependent Silk Workers Union of Rossmere, a labor organizationherein called the Independent, known since about April 1938 as TextileWorkers Unit #1 of the National Labor League, Inc., herein calledrespectively the Unit and the League; (2) since about April 1938,dominated and interfered with the formation and administration ofthe Unit and the League; (3) contributed aid and support to thesaid labor organizations; and (4) thereby, and by other acts, interferedwith, restrained, and coerced, and is interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act. Copies of the complaint, accompanied by anotice of hearing thereon, were duly served upon the respondent, theUnion, the Unit, and the League.Thereafter the respondent filed its answer, admitting the allegationsof the complaint concerning its incorporation and business, but deny-ing that it had engaged in or was engaging in the alleged unfair laborpractices, and denying specifically that Unit #1 of the League is asuccessor to the Independent or is or was the same organization infact or in law.The League and the Unit also filed answers to thecomplaint, alleging that the Independent had been dissolved and de-nying that the respondent had dominated or interfered with theformation or administration of, or had contributed support to, Unit#1 or the League.Pursuant to notice, a hearing was held in Lancaster, Pennsylvania,from October 24 to November 4, 1940, before E. G. Smith, the TrialExaminer duly designated by the Chief Trial Examiner. The Board,the respondent, the Unit, and the League were represented by counsel,and the Union by a subregional director; all participated in the hear-ing.Full opportunity to be heard, to examine'and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinerreserved ruling as to several motions to strike testimony, and in hisIntermediate Report denied such motions.At the conclusion of thehearing, counsel for the Board moved to amend the pleadings to con-form to the proof with respect to certain minor matters.This motionwas granted by the Trial Examiner without objection.During thehearing the Trial Examiner made numerous rulings on other motions 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds thatno preju-dicial errors were committed.The rulings are hereby affirmed.Atthe conclusion of the hearing all parties were afforded an opportunityto present oral argument to the Trial Examiner and to file briefs withhim.None of the parties availed itself of such opportunity.On January 25, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent, theUnion, the Unit, and the League, wherein he found that the respondenthad continued its domination of and interference with the Inde-pendent' by continuing the Independentin existenceunder the nameof the Unit and the League, and had dominated and interfered withthe formation and administration of the Unit and the League, andcontributed support to these organizations.He recommended that therespondent cease and desist from its unfair labor practices and takecertain affirmative action to remedy the situation.Exceptions to the'Intermediate Report and to the record were filed by the respondenton February 18, 1941, and by the Unit and the League on February21, 1941.On March 7 and 10, 1941, respectively, the respondent, andthe Unit and the League, filed briefs in support of their exceptions.On June 3, 1941, pursuant to notice duly served upon all parties ahearing for the purpose of oral argument was held before the BoardinWashington, D. C. The respondent, and the Unit and the Leaguewere represented by counsel and participated in the hearing.TheBoard has considered the exceptions and briefs filed by the respondent,and by the Unit and the League, and, to the extent that the exceptionsare inconsistent with the findings of fact, conclusions of law, and orderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Stehli & Co., Inc., is incorporated under the lawsof the State of New York, and is registered to do business in fiveother States.All the stock in the corporation is owned by membersof the Stehli family. This family has been engaged in the silk industryin Switzerland since 1840 and in this country since 1880, at which timeStehli & Co. A. G., of Zurich, Switzerland, had a selling agent here.The respondent's first weaving mill in this country was establishedin Lancaster, Pennsylvania, in 1898.IIn an earlier proceeding Involving the respondent the Board,on March 30, 1939,found, among other things, that the respondent had dominated and interfered with theformation and administration of the Independent and contributed support to It. SeeSection IIIA,infra. STEfEILI & CO., INC.47The respondent's main office is in New York City. Its principalplant, which is the only one involved in these proceedings, is in Ross-mere,just outside Lancaster, Pennsylvania.The respondent alsoowns and operates throwing plants in Waynesboro and Harrisonburg,Virginia, and owns plants at High Point, North Carolina, and Man-heim, Pennsylvania, which itleasesto other companies.The Rossmere plant is chiefly a weaving plant. The raw materialsused consist mainly of rayon and silk, but also include cotton, wool,and other miscellaneous yarns.The yarns are treated when necessary,and then woven into fabrics, which are transported to plants, someof which are within and others outside Pennsylvania, for finishingand dyeing. They are then transported to the respondent's New Yorkofficefor marketing.More than 90 per cent of the rayon and silkused at the Rossmere plant is imported from China, Japan, Italy,and various States of the United States.About 60 per cent of all theraw materials shipped to the Rossmere plant are produced at therespondent's throwing plants in Virginia and at other plants outsidePennsylvania not owned by the respondent.The Rossmere plant produces in excess of 12,000,000 yards of fabrica year, having a total sales value of approximately $5,600,000.Morethan 90 per cent thereof is shipped to dyers and finishers located inseven different States, from which points the merchandise is trans-ported to the respondent's New York office for marketing.Approxi-mately 6,000,000 yards of the respondent's products are sold to cus-tomers in New York City, 5,000,000 yards are sold and transportedto customers throughout the" United States, and about-100,000 yardsare exported to customers in Cuba, Mexico, Australia, and Argentina.The respondent purchases through its New York office in excess of1,000,000 yards of woven fabrics a year, which are, manufactured insix different States, and which have a sales value of approximately$500,000.This merchandise is shipped to, and dyed and finished by,plants located in six different States, and then transported to therespondent's New York office for marketing. In addition to the busi-nessdescribed above, the respondent, through its New York office,purchases on consignment from the Swiss corporation, and sellsthroughout the United States, about 6,000 yards of finished silk.2II.THE ORGANIZATIONS INVOLVEDTextileWorkers Unionof Lancaster,Pennsylvania and Vicinity,Local#133, isa labororganization affiliatedwith the Textile Work-z This statement of the respondent's business is taken fromInc.andTextileWorkers Union of Lancaster,Pennsylvania and Vicinity,Local #133,11 N. L.It.B.1397.Counsel fortheBoard and counsel for the respondent stipulatedat the hearingthatthe operationsofthe respondent have remained substantially thesame in volumeand character. 48-DECISIONS OF NATIONAL LABOR RELATIONS BOARDersUnion of America and the Congress of Industrial Organiza-tions.It admits to membership employees of the respondent.TextileWorkers Unit #1 is a labor organization affiliated withtheNationalLabor League, Inc. Its membership is limited toemployees of the respondent.National Labor League, Inc., is a labor organization incorporatedunder the laws of the State of Maryland in October 1937. It admitstomembership any "employee of_ any industry or profession ...in any State of the United States, District of Columbia, or territoriesand possessions of the United States," except aliens who have notdeclared their "intention to become a citizen of the United Statesbefore a proper official."III.THE UNFAIR LABOR PRACTICESA. BackgroundThe respondent was involved in an earlier proceeding before the.Board, in which the Board issued its Decision and Order on March30, 1939,3 finding that the respondent had refused to bargain collec-tively with the Union, which represented a majority of the respond-ent's employees in an appropriate unit; had dominated and interferedwith the formation and administration of the Independent, formerlyknown as Stehli Independent Silk Workers Association and as Inde-pendent Silk Workers Union of Employees of Stehli, Inc., and con-tributed support to it; had discriminated in regard to the hire, tenure,and conditions of employment of 18 employees; and had interferedwith, restrained, and coerced its employees in the exercise of theirrights under Section 7 of the Act.Pursuant to a stipulation signed by the respondent and by a repre-sentative of the Board, respectively, on June 25 and July 10, 1940, aconsent decree was entered in the United States Circuit Court ofAppeals for the Third Circuit, dated July 23, 1940, which provided,in substance, that the respondent would cease and desist from in anymanner dominating or interfering with the administration of theIndependent or the formation and administration of any other labororganization of its employees, or contributing support to the Inde-pendent or to any other labor organization of its employees; fromdiscouraging membership in the Union or in any other labor organiza-tion of its employees by discriminating in any-manner in regard tohire and tenure of employment or any term or condition of employ-ment; and from in any other manner interfering with, restraining,3Matter of Stehlt and Co.,Inc.andTextileWorkers Union of Lancaster,Pennsylvaniaand Vicinity,Local#133,11 N. L.R. B. 1397.- STPETILI & Co., INC.49or coercing its employees in the exercise of their rights under Section7 of the Act.The decree- provided further that the respondent would refrainfrom recognizing the Independent, "by whatever name now known,as a representative of any of its employees for the purpose of deal-ing with the respondent concerning grievances, labor disputes, ratesof pay, wages, hours of work, or other conditions of employment, andcompletely disestablish said organization as a representative of itsemployees"; offer to seven employees immediate and full reinstate-ment and make whole 16 employees for loss of pay by payment toeach of them of a specified sum ; and post immediately, and maintainfor a period of at least 60 days, notices to its employees that it wouldnot engage in the conduct from which it was ordered to cease anddesist, that it would take the affirmative action prescribed above, andthat its employees were free to become or remain members of theUnion.B. Domination of and interference with the formation and admnimis-tration of the Unit and the League1.Formation of the Uriit and the LeagueOn February 28, 1938, the Trial Examiner in the former caseinvolving the respondent issued his Intermediate Report, in which,among other things, he found that the respondent was responsiblefor the formation and continuance of three successive unaffiliatedlabor organizations at its plant-namely, Stehli Independent SilkWorkers Association, Independent SilkWorkers Union of Em-ployees of Stehli & Co., Inc., and Independent Silk Workers Union ofRossmere, and recommended that the respondent cease and desistfrom dominating and interfering with the last-named organizationand from contributing financial or other support to it.The issuanceof that Intermediate Report, as will appear, constituted an incentivefor the organizers of the Independent and its, predecessors to makestillanother attempt to satisfy the desires of their employer byforming another "inside" organization.On March 18, 1938, W. Hensel Brown, attorney for the Independ-ent and its predecessors, wrote to one Young, attorney for the.Cam-bridgeWorkers Association, a labor organization among employeesof another manufacturing concern, asking him to recommend some-one with considerable experience to help Brown in advising andsteering the proper course for the Independent.Young replied thatifBrown wanted an independent organization "local in everyrespect," he would recommend one Vernard L. Edmunds, and that if,on the other hand, the Independent was ready, for affiliation with a 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational labor organization, he would recommend someone from theA. F. of L.Without having consulted the Independent concerningthe type of organization it might prefer, Brown requested Edmunds,who was vice-president of the League, a labor organization whichup to that time had no contracts with any employer, and had beensuccessful only in setting up one embalmers' unit in the undertakingindustry, to come to Rossmere.Early in April 1938, Brown calledClarence Davis, the secretary of the Independent, who has been em-ployed by the respondent for about 40 years, to his office and told himthat the Independent was illegal and "they had to find some othermeans."Brown arranged a meeting between Davis and Edmunds,and Davis in turn arranged a meeting between Edmunds and all theofficers of the Independent.Edmunds explained the set-up of theLeague to the assembled officers, who later discussed the matteramong themselves.'W. Ralph Murr, the president of the Inde-pendent, who has been employed by the respondent for about 21years, testified that they felt that if they accepted the verdict ofthe Board and simply "crumbled up," they would be "admittingdefeat," so they decided to "stay together."As to the League, Davistestified, "We thought it was an all right body."George Whittlinger, who began working for the respondent almost40 years ago, and who has been working there uninterruptedly formore than 21 years, had been the leader in organizing the,Independ-ent.Sometime prior to April 30, 1938, he was consulted by Edmundsand the Independent officers with regard to the League.'Whitt--linger testified that "we decided to affiliate with the National LaborLeague . . . we as the old Union."The officers of the Independent called a special meeting on April30,which was open to members only.About 65 of approximately400 members of the Independent attended.Brown addressed themeeting and stated, as Edmunds testified, that he saw "no hope ofresuscitation"- of the Independent in view of the "order of theBoard," 5 and, further, that "he had taken the liberty of searchingto find some method whereby they could continue their activitieslegally."Brown stated further, according to the minutes of thismeeting, that he had investigated the League and that the officers ofthe "old Union had previously a long conference with Mr. Edmundsand were satisfied that this was what they were searching for."4Our finding that this incident occurred prior to April 30 is based upon whittlinger'stestimony to that effect which the Trial Examiner credited.Edmunds and Davis testifiedto the contrary, that it took place after a meeting on that day,at which the Independentaffiliated with the League,but they gave no independent account of the incident nor contra-dictedWhittlinger's version of it.That version would be meaningless if the consultationhad occurred after the affiliation of the Independent with the League.5Brown apparently was referring to the findings and recommendations of the TrialExaminer.- STEHLI & CO., INC.51Brown then introduced Edmunds, who explained the set-up of theLeague.The record is not entirely clear as to what happened next.Numerous witnesses for the respondent testified, and we find, thatat the conclusion of Edmund's speech, a motion was made to dissolvethe Independent and to affiliate with the LeaguesAlthough theLeague had not theretofore organized in the textile industry, Ed-munds had brought to the meeting printed membership cards provid-ing for 2 years' membership "in the TEXTILE WORKERS UNITof the National Labor League Incorporated," and they were distrib-uted.About 55 members of the Independent signed these cards.At the conclusion of the April 30 meeting, Murr announced that thenext meeting would be held on May 14, the next regular meeting dayof the Independent, at the regular meeting place of that organization.The minutes of the May 14 meeting, which are contained in thesame book as the minutes of the April 30 meeting, state that this was ameeting of "the Lancaster Unit #1 of the National Labor League,Inc."The minutes state further that Murr presided, that therewas a "roll call of officers and all present," that "the minutes of lastmeeting were read and approved as read," and that "a statement wasmade that in as much as the Silk Workers Union had ceased to exist,"officers were elected for the new organization.Those elected wereMurr, chairman; Edgar Norton, vice chairman; Davis, financial sec-retary; Henry Whittlinger, recording secretary; and-Raymond War-fel, treasurer.All these individuals had held the same offices in theIndependent.Although the Unit had collected no dues, the minutes of the May 14meeting contain a treasurer's report showing a balance carried overof $60.28, $8 in donations, and $16 from the social committee, makinga total in the treasury of $84.28.At the July 9 meeting, a bill of$13.30 for rent was sent to the League for payment, but a bill of $7.66for expenses incurred by the financial secretary was ordered paidout of the "local treasury," 7 leaving a balance of $76.62.Althoughthere was testimony that the funds of the Independent following itsdissolution were paid to Brown for legal services, Warfel testifiedthat he did not turn the money over to Brown until about four monthsafter the formation of the Unit, and that he did not know of anyvote on the part of the members to pay the money to Brown. Ac-cording to the minutes, moreover, the money carried over from theIndependent treasury remained in the Unit treasury at least until"In their brief, the Unit and the League take exception to the failure of the Trial Ex-aminerto find that the Independent was formally dissolved at the April 30 meeting.Not-withstanding the fact that the minutes of the meeting do not definitely state that suchaction was taken, the evidence compels the conclusion that a motion of dissolution wasmade and carried.7 Referring, presumably, to the treasury of the Unit.451270-42-vol. 35-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 8, 1938, and some of it was used for Unit expenses. It thusappears, and we find, that the funds of the Independent remained forsome months in the possession and control.of the Unit.During the, course of the Unit's organizing campaign, which fol-lowed the April 30 meeting, Davis sent a notice to the respondent'semployees who were on furlough urging them to become membersof "SilkWorkers Unit #1," thus confusing the names of the threeearlier inside organizations, all of which used the phrase' "SilkWorkers," with the name of Textile Workers Unit $ 1. In view ofthe circumstances of the formation of the new organization at a meet-ing of the Independent, such confusion, even on the part of one ofthe organizers, is readily understandable.From the many likenessesbetween the Independent and the Unit,'the latter must have appearedto the employees generally to be a continuation of the former.Therespondent took no steps to disabuse them of this understanding.8Indeed, counsel for the respondent stipulated at the hearing that notuntil after the entry of the consent decree on July 23, 1940,0 more than2 years after the formation of the Unit, did the respondent take anysteps to inform its employees that the Independent was illegal andthat they were free to join any organization of their choice.Between May 14 and May 28, 1938, another circular letter was sentout by the Unit, this time to those of the 400 former members of theIndependent who had not yet joined the Unit. The letter began"Dear Member" and was signed by Murr as president and Davis assecretary.It urged membership in the-Unit, and concluded with thewarning, ". . . ieturn this agreement signed or unsigned by returnmail, as it is very important to your welfare and to all of us in makingour living.If we fail now, it may be that we may not have any jobsat all."The persuasive effect of this document is evidenced by thefact that it immediately brought the Unit 160 new members.Although, according to the minutes of the May 14, meeting, only22 members were present, at the next meeting on June 11, Davis"reported a sufficient number of employees signed to ask for recog-nition," and steps were taken to that end. It does not appear howmany members constituted this "sufficient number," but the Leaguegained membership rapidly because of the many advantages it hadin organizing.As has been stated, the organizers first sought to signup all those employees who had been members of the Independent.8 Such action was found to be required under similar circumstances inWestinghouseElectric & Manufacturing Co v. National Labor Relations Board,112 F.(2d) 657, aff'd,312 U. S 660, wherein the Court stated ....although the new union would be lawful,If freely formed,It had in fact arisenout of the earlier organization,and the company had done nothing to mark theseparation between the two, and publicly to deprive the successor of the advantage ofits apparently continued favor.See Section IIIA, supra. STEtILI & CO., INC.53When they. began to seek members among the other employees, Davis,who worked in the respondent's office, obtained the names and ad-dresses of employees, which he handed over to the organizers, usuallyduring working hours.Some of the respondent's loom fixers, who aresupervisory employees, were also active in behalf of the Unit .10Other supervisory employees who also had been members of the In-dependent became members of the Unit, and some of them were activein promoting the Unit.Thus Helen Wenger, a forelady, went tothe homes of employees with Unit organizers and urged them togive up their membership in the Union and to become members ofthe Unit.Other foreladies and foremen solicited employees in theplant during working hours to join the Unit, and urged employeeswho were members of the Union to renounce the C. I. O. In ad-dition to the officers of the Independent who became officers of theUnit, other employees who had been active in behalf of the In-dependent were also active in behalf of the Unit.Many of themwere,"old and trusted employees" who had been working for therespondent for periods of from 15 to 40 years."It thus appears that the Independent officers and organizers, wheninformed that they must give up the Independent because it hadbeen found to be company dominated, refused to "admit defeat," andproceeded to find "some other means" of "staying together." The"means" they selected was the League, which they foisted upon someof the respondent's employees at a meeting of the Independent calledand conducted by Independent officers, who had already decided theLeague was "an all right body." The ease with which the transi-tion from one employer-dominated union to another took place maybe attributed, in part, to thq fact that the Union at this time wasstill suffering from the demoralizing effects of the employer's unfairlabor practices.,, -At the first meeting of the League, also called andconducted by Independent officers, the name of the, organization waschanged and the officers of the Independent were elected to the sameoffices in the Unit.- It appears, furthermore, that the Independent10The loom fixers were foundto be supervisoryemployees and agents of the respondent,and to haveactivelyengaged in breaking the strike called by the Union in 1937, in ourprior decision,discussed in SectionIII A,supra11 Itwas withreference to such employees,and upon a similar set of facts, that theCourt of Appeals for the District of Columbia stated that :Men accustomed to such submission seldom regain independence over night.Theinterval, if there wasone, required for the transfer of allegiance(of such employeesfrom a company-dominated organizationto itssuccessor]was too brieffor disruptionof the old and basic loyaltySeeInternational Association of Machinists v. National Labor Relations Board,110 F.(2d) 29, aff'd 311 U. S 72, Nov. 2, 194011The record indicatesthat the Unionwas quiescent until after the Issuance of ourDecisionand Order in 1939, at which time it wrote to the respondentdemanding that it,abide by the l3oaid's decision'B Seethe- Westinghousecase(footnote 8, above) wherein the Court statedthat a suc-cessor organization appeared"on the surface"to be a "revision or amendment" bf the 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Unit had the same organizers, the same officers, the sameassistance by supervisory employees, the same meeting place andmeeting dates, the same minute book, the same treasury, and the sameattorney.Indeed, it is impossible from a study of the minutes andother evidence to determine where one organization left off and theother began.These factors, as the United States Supreme Courtrecently stated in theLink-Beltcase '14 "all corroborate the conclusionthat the employer facilitated and aided the substitution of the union,,which it preferred, for its old company union."Accordingly wefind that Unit $k 1 of the League is the same organization as theIndependent, functioning under a different name, and that its domina-tion by the respondent continues.We further find that by the activities of its supervisory employees,set forth above, in promoting and soliciting membership in the Unitand the League, and by other support to those organizations, towhich we shall allude below, the respondent has dominated and inter-fered with the formation and administration of the Unit and of theLeague and contributed support to them.During the summer of 1938, the Board's Regional office informedthe respondent that it had received reports that supervisory em-ployees were interfering with the union activities of the employees.As a result, in July 1938 the respondent posted on bulletin boards inthe plant the following notice :All officers, superintendents, foremen, and other super-visory em-ployees are hereby warned and directed that they shall not inany manner approach employees concerning, or discuss withthe employees, the matter of their labor affiliation, or threatenemployees in any manner because of their membership in anylabor organization in general or in the Textile Workers Organiz-ing Committee, Local No. 133, affiliated with the C. I. O. inparticular. 4This notice, however, does not absolve the respondent from the respon-sibility for the acts of its supervisors in urging employees to give upthe C. I. O. and to join the League, particularly in view of the factthat it was not posted until after the Unit had succeeded in signingup a large number of employees,15 and the further fact that the in-structions contained in the notice were later violated.1epredecessor company-dominated union "for It emanated from the old elected representatives,and that alone established an appearance of continuity between the two."14National Labor Relations Board V Link-Belt Company,311 U. S 584,Jan. 6, 1941.ss The record shows that on June 21,1938, and on several occasions thereafter, theUnit wrote to the respondent claiming that It had signed up a majority of respondent'semployees"See Section III B 2,infra; Swift of Company v. National Labor-Relations Board,106 P.(2d) 87; andMatter of The Solvay Process CompanyandOilWorkers'InternationalUnion,Local No.424, 21 N. L R..B. 882, enf'd (C. C. A.5), Jan. 4, 1941. STrEHLI & CO., INC. -.552. Support of the Unit and the LeagueAs stated above, the Unit officials decided at the June 11, 1938,meeting that it had sufficient membership to justify seeking, recog-nition from the respondent.They were granted a conference withthe respondent shortly after this meeting.The respondent refusedat this conference to recognize the Unit in view of the Trial Exam-iner'sReport, which found that the Union represented a majorityof the respondent's employees in the appropriate unit and recom-mended that the respondent bargain with the Union. The Unitthereafter made a number of requests for recognition, which the re-spondent refused.After the Board issued its decision on March 30,1939, however, affirming the findings of the Trial Examiner andordering the respondent to bargain with the Union, the respondent,in direct defiance of the Board's order, proceeded to negotiate withthe Unit.A conference was held at the office of Zimmerman, therespondent's counsel, on May 3, 1939, between the Unit representa-tives and the respondent.According to Edmund's testimony, Zim-mermanstated at this conference that-... the legal obstructions that have up to this point or up to acertain point prevented action on the part of Stehli & Company,had been somewhat changed; that the final order of the Boardhad come through and that he was now ready to entertain theidea of a contract-I mean recognition.The Unit left with the respondent evidence of its membership.Another conference was held on May 10. There was further dis-cussion, about majority representation and 'other matters.Finally,according to Edmunds' testimony, Henry Stehli, who was present atthis conference, stated that-I am willing to recognize this National Labor League becauseof the memberships that you have lodged here with us for evi-dence, providing you say it is legal.An agreement dated May 10, 1939, was signed by representativesof the Unit, the League, and the respondent.17This agreement wasentered into on the basis of signed pay orders authorizing the deduc-tion of dues, and a list of Unit members which the respondent checkedto ascertain whether the people listed were employed at the tim2,but no effort was made to determine the genuineness of thesignatures-""The respondenton May 10, 1939, informed theBoardthat it wouldnot comply withitsDecisionand Order but wouldrecognize the Unit as the bargaining representative ofits employees.A copy of this letter waslater sentto the Unionin response to itsrequests for bargaining negotiations in accordancewith the Board'sOrdervaAlthoughHuber, the respondent's general manager, stated at the hearingthat thesignatureswere checked to determine their authenticity, Hershey, therespondent's pay-master, testified on direct examination by counsel for the Unit that he and Sidler, the 56DECISIONSOF NATIONALLABOR RELATIONS BOARDHenry Stehli, when questioned at the hearing as to why he enteredinto an agreementwith the Unit in view of the Board's Order thatthe respondent bargain with the Union, answered that-We wholly disagree with the findings of the Board first of all,and, secondly, there was definitely a majority and how couldthere be a majority of the National Labor League in 1939 andalsoa majority of the Textile Workers' Organizing Committeeof the C. I. 0., Local No. 133, or whatever it is.You couldn'thave two majorities in the mill in 1939.When asked why he had selected the League, he stated that it wasbecause ithad proven its majority.When asked if the Union hadnot proven its majority at the hearing, he replied, "No; we con-sidered that completely biased."Stehli admitted that he knew thatmany employees had signed up in both organizations, and that super-visory and clerical employees were members of the Unit.The Unit committee which negotiated the contract with the re-spondent had been appointed by Murr. The Unit sought in thecourse of its negotiations with the respondent to obtain a preferentialshop.The respondent did not accede to this.The compromise onthe preferential shop as contained in the agreementreads asfollows:The Employer agrees that if,'in its sole judgment,all things areequal in the hiring, retaining in employment, laying off and re-calling employees, that the members of Textile Workers UnitNumber One of the National Labor League shall 'be given pref-erence,provided that such action shall in no manneroperate todiscriminate against any non-member employee.Henry Stehli testified that he did not intend by this clause to grantany preference to Unit members.However,as wefind below, theclause, asinterpreted by the respondents' supervisory employees, be-came aneffective means of forcing membership in the Unit.No dues were collected by the League until recognition was obtainedon May 10, 1939. Thereafter, the respondent checked off the duesof 50cents a month from the wages of Unit members who signedpay orders.1°Cards showing payment of monthly dues were attachedto the pay checks of employees and distributed in the plant byforemen.The respondent sent to the League the money" collectedfor dues, deducting therefrom, by agreement with the,League, certainamountsto pay for time spent by foremen in distributingdues cardsand other League material to the employees.auditor,did the actual checkingof the cards, and that theydid notcheck thesignatures -on the payorders against the signatures on the pay-roll sheets because"we did notthink thatwas necessary.""Therespondent produced records at the hearing showing that up to that time it hadchecked oit' dues totaling$4,667.50. STEULI & CO., INC.57On January 16, 1940, the Unit and the League entered into an"Addenda and Supplement to the Contract of May 10" with the re-spondent, setting forth the wage rates for the various kinds of workin the plant, providing that after application of the "preferentialshop" clause in the May 10 agreement, plant-wide seniority shouldgovern lay offs, and providing for "mutual consent to reduction ofwages ...,whenever by reason of competition or unusual lack ofbusiness it becomes necessary, in the opinion of the employer, to re-duce labor costs of production .. ."The wage rates provided forin the Addenda were the same rates which existed at the plant atthe time the contract was signed.The contract committee of the Unit, which was also the grievancecommittee, accompanied by Edmunds as the League representative,met with the respondent every 2 weeks regularly until the time ofthe hearing.At these meetings, the respondent first presented itsgrievancesagainstthe employees, and after these were discussed, theUnit presented its grievances against the management.These griev-ances were generally concluded, as was the dispute on the preferentialclause, asmatters within the sole discretion of the respondent.Although the matter of preference between Unit and non-Unitmembers wasleft within thesolediscretion of the respondent, super-visory employees frequently invoked the "preferential clause" in thecontract against those employees who resisted becomingmembers ofthe Unit, and particularly against those employees who persisted inremainingmembers of the Union, to lay themoff sooner,to rehirethem later, and to give themless desirablejobs than in the case-ofUnit members.Enforcement of this provision in the course of timehad the effect of inducing a number of employees to join the Unitwho were in principle strongly opposed to it.203.ConclusionsThe respondent's well-known hostility to "outside" labor organiza-tions, its formation and domination of three successive labor organi-zations culmulating in the Independent, its support given the League'sformation through the assistance of supervisory employees and of"old and trusted employees" who had served the respondent in theformation of the earlier organizations'21 its failure to inform itsemployees that the Independent was illegal and that they were freeto join any organization of their choice till long after the Unit hadbecome securely established, and the various means by which itcontributed support to the Unit and the League after their forma-' *The foregoing findings concerning preferences afforded to Unit' members are basedupon the uncontradicted testimony of Irma Trapnell,Kathryn Shearer, Elsie Long, andMadora Miller.31 See footnote 11,.supra. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 22 show unmistakably that the respondent interfered with andcoerced its employees in the exercise of their right to bargain col-lectively through representatives of their own choosing, and soughtby the formation and continuation of inside unions which the respond-ent could dominate and control, to stifle the outside labor organizationformed for the purpose of collective bargaining.When all thesefactors are viewed against a background of the respondent's flagrantand numerous violations of the Act, as found in the Board's Decision'ofMarch 1939, there can be no doubt that the respondent has floutedthat Decision, as well as the Decree of the Circuit Court, by theformation and domination of an organization to succeed theIndependent.We find, as did the Trial Examiner, that the respondent has con-tinued its domination of and interference with the Independent bycontinuing it in existence under the name of the Unit and the League;and that the respondent has dominated and interfered with theformation and administration of the Unit and the League, and hascontributed support to these organizations.We further find thatby such acts the respondent has interfered with, restrained, andcoerced its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid and protection.The discriminatory application of the so-called "preferentialclause," above described, was in no wise justified by the contract ofMay 10, 1939, and the Addenda and Supplement thereto of January16, 1940, entered into by the respondent with the Unit and the League,sinceboth of these organizations, as found above, were assisted bythe respondent's unfair labor practices and did not represent the freechoice of the employees.The respondent's agreement with them isbut a means of utilizing an employer-dominated organization tofrustrate a free choice by its employees such as is guaranteed to themin Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.21 See Section III B 2,supra. S1EiFILI& Co., INC.V.THE REMEDY59,Having found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of theAct and to restore, as nearly as possible, the situation that existedprior to the respondent's commission of the unfair labor practices.We have found that the respondent has dominated and interferedwith the formation and administration of the Unit and the League,and has contributed support to these organizations.By such domi-nation, interference, and support the respondent has prevented thefree exercise of its employees' right to self-organization and to col-lective bargaining.In order to remedy the respondent's unlawfulconduct and restore to the employees the full measure of their rightsguaranteed under the Act, we shall order that the respondent with-draw all recognition from the Unit and from the League, and com-pletely disestablish both organizations 23 as representatives of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of work, or otherconditions of employment.24We have also found that the agreement of May 10, 1939, and theAddenda and Supplement thereto of January 16, 1940, are not theresultof bona fide collective bargaining between the respondent andthe freely designated representatives of its employees but were ex-ecuted in furtherance of the respondent's program to foster the Unitand the League.We shall order the respondent to cease and desistfrom giving any effect to the contract of May 10, 1939, and theAddenda and Supplement of January 16, 1940, or to any extension,renewal, modification, or supplement thereof, or to any supersedingcontract which may now be in force.Nothing in this Decision andOrder shall be taken to require the respondent to vary any non-discriminatory wage, seniority, or other substantive features of itsrelations with the employees themselves which the respondent estab-lished in performance of the-invalid contract as extended, renewed,modified, supplemented, or superseded.29 Sinceitappears that the League, as well as the Unit, acted as a representative ofthe employees, was asignatory party to the contract and to the Addenda andSupplement,participated in the negotiationsleading tothe consummationof these agreements withthe 'respondent and also in the meetings of the grievance committee with the respondent,and sincethe dues checked off by the respondentwere sentto the League,it is necessarythat the League, as well as the Unit, to ,ihateverextent it exists in the respondent'splant, be disestablished'+SeeNational Labor RelationsBoard v. H. E.FletcherCo.,108 F. (2d) 459, cert. den.March 25,1940, wherein the Circuit Couit stated :To get rid of [the virusof control],a complete destruction of the body it haslodged in is usually made necessaryand with that body any feebleand ineffectualantidote in the form of a supportingorganization administeredto effect acure.Sucha proceeding is more salutary and presentsthe obviouspossibilitiesinvolvedin a freshstart. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of our findings above, it is apparent that the respondenthas, by varying methods and over a long period of time, dominatedand interfered with labororganizationsof its employees and therebyinterfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.The respondent's courseof conduct in this respect, by virtue both of its intensive and ex-tensive character discloses a fixed purpose to defeat self-organizationand its objects.Thus the respondent, by dominating and interferingwith four successive labor organizations in its plant, and by con-tributing support to each of them, and by the activities of its super-visory employees hereinabove set forth, interfered with its employees'right to self-organization, and to form, join, and assist labor organi-zations,denied its employees the free opportunity to bargain collec-tively through representatives of their own choosing, and substantially-deprived its employees of their right to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, except in the channels directed by the respondent.Because of the respondent's unlawful conduct and its underlyingpurpose, we are convinced that the unfair labor practices found arepersuasively related to the other unfair labor practices proscribedand that a danger of their commission in the future is to be anticipatedfrom the course of the 'respondent's conduct in the past.2 ,The pre-ventive purpose of the Act will be thwarted unless our order is co-extensivewith the threat. In order, therefore, to make effectivethe interdependent guarantees of Section 7, to prevent a recurrenceof unfair labor practices, and thereby to minimize strife which burdensand obstructs commerce, and thus effectuate the policies of the Act,we will order the respondent to cease and desist from in any mannerinfringing the rights guaranteed in Section 7 of the Act. 'Upon the basis of the above findings of fact, and upon the entirerecord in the case, the'Board makes the following :CONCLusioNS OF LAW1.TextileWorkers Union of Lancaster, Pennsylvania and Vicinity,Local #133; Textile Workers Unit #1 of the National Labor League,Inc., formerly known as Independent Silk Workers Union of Ross-mere, asStehli Independent Silk Workers Association, and as Inde-pendent Silk Workers Union of Employees of Stehli, Inc. ; and Na-tional Labor League, Inc., are labor organizations, within the meaningof Section 2 (5) of the Act.2.By continuing its domination of and interference with theadministration of the Independent, by dominating and interfering25 SeeNational Labor Relations Boardv.ExpressPublishsngCo., 312 U. S. 426;Bethle-hemSteelCompany v.National Labor Relations Board(App. D.C.),May 12, 1941. SrrEHLI & CO., IN.61with the formation and administration of Textile Workers Unit #1of the National Labor League, Inc., and of National Labor League,Inc., and by contributing support to these organizations, the re-spondent has engaged in unfair' labor practices, within the meaningof Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices;within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Stehli & Co., Inc., Rossmere, Pennsylvania, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Textile Workers Unit #1 of the National Labor League, Inc.,or of National Labor League, Inc., or .the formation or adminis-tration of any other labor organization of its employees, or con-tributing support to the above-named labor organization's, or to anyother labor organization of its employees;(b) In any manner giving effect to the contract of May 10, 1939,or to the Addenda and Supplement thereto of January 16, ,1940,entered into with Textile Workers Unit #1 of the National LaborLeague, Inc., and with National Labor League, Inc., as well as toany extension, renewal, modification, or supplement thereof, andany superseding contract with the Unit and the League which may nowbe in force;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds will%effectuate the policies of the Act :(a)Withdraw all recognition from, and completely disestablish,TextileWorkers Unit #1 of the National Labor League, Inc., and 62DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor League, Inc., by whatever name known, as representatives of any of, its employees for. the purpose of dealing with therespondent concerning grievances, labor disputes, rates of pay, wages,hours of work, or other conditions of employment;(b)Post immediately in conspicuous places throughout its plant inRossmere, Pennsylvania, and maintain for a- period of at least sixty(60) consecutive days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it has been ordered to cease and desist in paragraphs 1 (a),(b), and (c) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.